DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted September 4, 2020 and June 7, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claim 11 is objected to because of the following informalities:  The claim is missing a period at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 10-11, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada JP2017123212, or in the alternative, as being obvious under 35 U.S.C. 103 over Hamada JP2017123212.
Regarding Claims 1, 3, and 15, Hamada discloses a device (see para 0022, meeting Claim 15) comprising a secondary battery (the battery can undergo 800 cycles, and so it is understood to be a rechargeable/secondary battery) comprising an electrode assembly 1 including a negative electrode sheet, a positive electrode sheet, (para 0024), a heat radiation tape (heat radiation sheet) 2 disposed at an 1, wherein the heat radiation tape includes a heat diffusion layer (heat dissipation sheet) 2 comprising graphite or a metal foil (meeting Claim 3) (see at least all Figs; paras 0013-0018, 0024-0030).  Although Hamada does not call 2 “tape”, per se, the skilled artisan would understand that since 2 is formed as a base layer (heat dissipation sheet of graphite or metal foil) and an adhesive layer, this is understood to be the structure of tape.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  
Although Hamada does not specifically recite the use of a separation membrane between the positive and negative electrode sheets, the skilled artisan would understand that there would necessarily be a thin separation membrane of some sort between the electrodes sheets because otherwise the battery would not function and the separator is necessarily thin (thereby forming a membrane) since the battery itself is a thin battery.  A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robertson 49 USPQ2d 1949 (1999).
If it is not inherent that the battery of Hamada has a separation membrane, it would be obvious that the separator of Hamada (a necessary component as explained above) would be formed as a thin separator, which would result in it being reasonably considered a separation membrane since the skilled artisan would understand that the separator should be thin to form as thin of a “thin battery” as possible, since the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). 
Regarding Claim 10, the graphite heat diffusion layer has a thickness of 17 µm (para 0034) which falls within (and therefore anticipates) the claimed range (also see Hamada’s total range of 10 µm – 50 µm, para 0034).
Regarding Claim 11, the graphite heat diffusion layer 2 has a sheet shape and and heat is transferred in a direction parallel to the heat diffusion layer since the heat conduction is in the surface direction as compared with the thickness direction (para 0025).  
Claim Rejections - 35 USC § 103
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada JP2017123212, as applied to Claim 1, and further in view of Inagaki US PG Publication 2002/0061436.
Regarding Claim 2, Hamada discloses claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Hamada discloses that the heat diffusion layer is graphite but does not specify artificial or natural graphite.  However, in the same field of endeavor, Inagaki teaches that heat conductive sheets are advantageously formed of natural graphite (para 0066).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the graphite heat diffusion layer of Zheng modified by Park from natural graphite because Inagaki teaches that this material is particularly desirable for forming a heat conductive sheet in the same type of application. 
8.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng CN208127333 in view of Park US PG Publication 2012/0115003.
Regarding Claim 1, Zheng discloses a secondary battery comprising an electrode assembly 1 including a negative electrode sheet, a positive electrode sheet, and a separation membrane (para 0039), a heat radiation member (thermally conductive insulating sheet) 5 disposed at an external circumferential surface of the electrode assembly 1, wherein the heat radiation member includes a heat diffusion layer Claim 3) (para 0049).  Although Zheng does not refer to the graphite layer or Al metal foil layer as a heat diffusion layer, the skilled artisan would expect such layers to perform the function of heat diffusion since the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Zheng fails to specifically disclose that the heat radiation member is a heat radiation tape.  However, in the same field of endeavor of heat dissipating/conductive members in battery assemblies, Park discloses that a heat conductive member used between part of a battery assembly including heat dissipation elements can be heat conductive tape 39 (see at least e.g. Fig. 2, paras 0046-0047).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the heat radiation member of Zheng as a heat radiation tape because Park teaches that this material is effective in providing heat conductivity between parts of a battery assembly having heat dissipation elements.  The skilled artisan would recognize that adhesion that is provided by a tape allows for the heat radiation member of Zheng modified by Park to be securely positioned in the desired place within the battery assembly.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng CN208127333 in view of Park US PG Publication 2012/0115003, as applied to Claim 1, and further in view of Inagaki US PG Publication 2002/0061436.
Regarding Claim 2, Zheng modified by Park discloses claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Zheng modified by Park discloses that the heat diffusion layer is graphite but does not specify artificial or natural graphite.  However, in the . 
10.	Claims 4-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng CN208127333 in view of Park US PG Publication 2012/0115003, as applied to Claim 1, and further in view of Sohn US PG Publication 2011/0171521.
Regarding Claims 4-6, Zheng modified by Park discloses claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Zheng modified by Park discloses that the separation membrane is interposed between the negative and positive electrode sheets, but fails to specifically disclose that the electrode assembly is an electrode assembly of a jelly-roll type and an electrode tab is attached to the external circumferential surface of the electrode assembly and the electrode tab is disposed between at least a portion of the heat radiation tape and the external circumferential surface of the electrode assembly.  However, Sohn discloses a secondary battery wherein the electrode assembly is wound as a jelly-roll assembly and the electrode tabs are attached (at least indirectly) to the external circumferential surface of the electrode assembly and that the electrode tab is disposed in the space between at least a portion of a heat radiation member 330/530 and the external circumferential surface of the electrode assembly and the heat radiation member is in at least indirect contact with the negative electrode tab (meeting Claim 6) at least indirectly attached to the external circumferential surface of the electrode assembly (meeting Claim 5) (see e.g. Fig. 1-5 and paras 0036-0039, 0073-0076).  Therefore, it would have been it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the secondary battery of Zheng modified by Park as a wound battery having an electrode tab attached at least indirectly to an external surface of the electrode assembly and dispose the electrode tab between at least a portion of the KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 16, Zheng modified by Park and Sohn fails to specifically disclose that a positive electrode tab is disposed on a center part of the electrode assembly.  However, it would have been obvious to a person having ordinary skill in the art befdore the effective filing date of the instant application to select a position for the positive electrode tab such as in a center part of the electrode assembly in order to best arrange the tabs for electrical connectivity and heat dispersion since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
11.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng CN208127333 in view of Park US PG Publication 2012/0115003 and Sohn US PG Publication 2011/0171521, as applied to Claim 4, and further in view of Jo US PG Publication 2017/0309871.
Regarding Claim 7, Zheng modified by Park and Sohn discloses claimed secondary battery as described in the rejection of Claim 4, which is incorporated herein in its entirety.  Zheng modified by Park and Sohn fails to specifically disclose that the heat radiation tape includes an adhesive layer.  However, the skilled artisan understands that a tape necessarily includes an adhesive layer by definition.  If it’s not inherent that tape has an adhesive layer, Jo teaches the use of a tape 50 fixed to an electrode assembly wherein the tape is made of a base layer and an adhesive layer, the adhesive layer being the layer that allows a functional base layer to be fixed to the electrode assembly (see Fig. 7; para 0050).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide to the battery of Zheng modified by Park and Sohn a heat radiation tape having a 
	Zheng modified by Park, Sohn, and Jo does not specifically recite that the adhesive layer is disposed between the electrode tab and the heat diffusion layer and between the external circumferential surface of the electrode assembly and the heat diffusion layer.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the heat diffusion layer of Zheng modified by Park, Sohn, and Jo between the electrode tab and the heat diffusion layer and between the external circumferential surface of the electrode assembly and the heat diffusion layer of the tape in order to secure the heat diffusion layer and tab in place since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
Regarding Claim 8, Zheng modified by Park and Sohn discloses claimed secondary battery as described in the rejection of Claim 4, which is incorporated herein in its entirety.  Zheng modified by Park and Sohn fails to specifically disclose that the heat radiation tape includes an adhesive layer.  However, the skilled artisan understands that a tape necessarily includes an adhesive layer by definition.  If it’s not inherent that tape has an adhesive layer, Jo teaches the use of a tape 50 fixed to an electrode assembly wherein the tape is made of a base layer and an adhesive layer, the adhesive layer being the layer that allows a functional base layer to be fixed to the electrode assembly (see Fig. 7; para 0050).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide to the battery of Zheng modified by Park and Sohn a heat radiation tape having a base layer and an adhesive layer since Jo teaches that these are the components of a tape fixed on an electrode assembly. 
	Zheng modified by Park, Sohn, and Jo does not specifically recite that the adhesive layer is disposed between the electrode tab and the heat diffusion layer and between the external circumferential surface of the electrode assembly and the heat diffusion layer and that a portion of the tab is in direct .  
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng CN208127333 in view of Park US PG Publication 2012/0115003 and Sohn US PG Publication 2011/0171521, as applied to Claim 4, and further in view of Okuda US PG Publication 2016/0322626.
Regarding Claim 9, Zheng modified by Park and Sohn discloses claimed secondary battery as described in the rejection of Claim 4, which is incorporated herein in its entirety.  Zheng modified by Park and Sohn fails to specifically disclose that the separation membrane includes a finishing portion at an outermost end thereof, the finishing portion defining at least a portion of the external circumferential surface of the electrode assembly, and at least a portion of the heat radiation tape is adhered to the finishing portion.  However, Okuda discloses a secondary battery having separator portions to which external tape is attached, wherein the separators have a finishing portion 39a at an outermost end thereof, the finishing portion defines at least a portion of the external circumferential surface of the electrode assembly (Fig 3), 45 is adhered to the finishing portion (see at least all Figs; paras 0041-0058).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide to the battery of Zheng modified by Park and Sohn and Jo with separation membranes having a finishing portion at an outermost end thereof, the finishing portion defining at least a portion of the external circumferential surface of the electrode assembly, and at least a portion of the heat radiation tape is adhered to the finishing portion, since Okida teaches that this configuration of tape adhered to finishing portions of separation membranes is desirable.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
13.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng CN208127333 in view of Park US PG Publication 2012/0115003, as applied to Claim 1, and further in view of Jo US PG Publication 2017/0309871.
Regarding Claims 12 and 13, Zheng modified by Park discloses claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Zheng modified by Park discloses that the heat radiation tape comprises polyimide (para 0049) but fails to specifically disclose that the heat radiation tape includes an adhesive layer and a base layer or that the base layer specifically includes polyimide.  However, the skilled artisan understands that a tape necessarily includes an adhesive layer and a base layer by definition.  If it’s not inherent that tape has an adhesive layer and a base layer, Jo teaches the use of a tape 50 fixed to an electrode assembly wherein the tape is made of a base layer and an adhesive layer, the adhesive layer being the layer that allows a functional base layer to be fixed to the electrode assembly (see Fig. 7; para 0050).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide to the battery of Zheng modified by Park a heat radiation tape having a base layer and an adhesive layer since Jo teaches that these are the components of a tape fixed on an electrode assembly. Further, it would have Claim 13) since Zheng teaches that the insulating sheet comprises polyimide and the skilled artisan would not expect the adhesive layer per se to necessarily include polyimide. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Zheng modified by Park and Jo does not specifically recite that the heat diffusion layer of the heat radiation tape is disposed between the adhesive layer and the base layer.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the heat diffusion layer of Zheng modified by Park and Jo between the base layer and adhesive layer of the tape in order to secure the heat diffusion layer in place since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
Regarding Claim 14, Zheng modified by Park and Jo does not specifically recite the thicknesses of adhesive and base layers.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select values of the thicknesses of these layers in order to form the most effective tape for heat radiation since this would require only an adjustment of dimensions and sizes and the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). Further, A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729